DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2019/0313358) in view of KIM et al. (US 2019/0116486).
Regarding claim 1, Lee discloses a method for performing, by a user equipment (UE), a PDU session establishment request, in case information on a Local Area Data Network (LADN) area is changed, the method comprising: 
performing a first PDU session establishment request for a first LADN area (Fig. 6, step S601; p. [0114], [0118]; the UE transmit a PDU session establishment request to an AMF for a LADN); 
in case the first PDU session establishment request is transmitted from outside of the first LADN area, receiving a Reject message rejecting the first PDU session establishment request from a network system (Fig. 6, step S613; p. [0118]-[0119]; the SMF determines a reject of the LADN PDU session request requested by the terminal and it transfers to the terminal, and sends a response notifying the terminal of the reject indicating that the terminal is not in the LADN service area as a cause of reject);
 in case the Reject message is received, transmitting a registration request for updating a LADN area to the network system (Fig. 6, steps S613 and S614; in response to the UE receiving a PDU establishment reject message, the UE may initiate a registration procedure to obtain updated LADN information – p. [0113]); and 
performing a second PDU session establishment request for the second LADN area (Fig. 6, step S615; the UE sends another PDU Session Request).  
But, Lee does not particularly sending by the UE a registration update request for updating a LADN area to the network system, and receiving information on an updated second LADN area as a response to the registration update request.
However, Kim teaches sending by the UE a registration update request for updating a LADN area to the network system, and receiving information on an updated second LADN area as a response to the registration update request (p. [0343]-[0345]; the when the UE performs successful re-registration (i.e., registration update), the SMF may provide the UE with LADN information (i.e., updated/second LADN) about LADNs available in the registration area RA in a registration response accept message and may request a PDU session establishment for an available LADN). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Lee with the teachings of Kim, since such a modification would allow the UE to obtain updated/current LADN information that are available in current registration area via registration procedure. 
Regarding claim 3, the combination of Lee and Kim disclose the method of claim 1, Kim discloses wherein the information on the second LADN area is included in a registration update accept message (p. [0343]-[0345]; the when the UE performs successful re-registration (i.e., registration update), the SMF may provide the UE with LADN information (i.e., updated/second LADN) about LADNs available in the registration area RA in a registration response accept message).  
Regarding claim 5,  the combination of Lee and Kim disclose the method of claim 1, in another embodiment Lee discloses further comprising: receiving a Configuration Update Command message from an Access and Mobility Management Function (AMF) node of the network system, wherein the Configuration Update Command is triggered by a request made by a Session Management Function (SMF) node of the network system, and wherein the information on the second LADN area is included in the Configuration 33Attorney Docket No.: 21613-0436US1Client Ref.: BPP2019-0157US; 19ASL243PCO USO1 Update Command (p. [0122]-[0125]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Lee with the teachings of another embodiment of Lee, since such a modification would allow a network function to initiate the update of the LADN information for the UE.
Regarding claim 6, the combination of Lee and Kim disclose the method of claim 1, Lee discloses wherein the network system is a Session Management Function (SMF) node or an Access and Mobility Management Function (AMF) (p. [0118]; the SMF determines a reject of the LADN PDU session request and it transfers to the terminal through the AMF).
Regarding claim 7, Lee discloses a user equipment (UE) (Fig. 6, UE 600) performing a PDU session establishment request, the user equipment comprising: 
a transceiver transmitting and/or receiving signals (p. [0161]); and 
a processor controlling the transceiver (p. [0161]; i.e., controller 1120), 
wherein the processor is configured to: 
perform a first PDU session establishment request for a first LADN area (Fig. 6, step S601; p. [0114], [0118]; the UE transmit a PDU session establishment request to an AMF for a LADN), 
in case the first PDU session establishment request is transmitted from outside of the first LADN area (Fig. 6, step S613; p. [0118]-[0119]; the SMF determines a reject of the LADN PDU session request requested by the terminal and it transfers to the terminal, and sends a response notifying the terminal of the reject indicating that the terminal is not in the LADN service area as a cause of reject), 
receive a Reject message rejecting the first PDU session establishment request from a network system (Fig. 6, step S613; p. [0118]-[0119]; the SMF determines a reject of the LADN PDU session request requested by the terminal and it transfers to the terminal, and sends a response notifying the terminal of the reject indicating that the terminal is not in the LADN service area as a cause of reject), 
in case the Reject message is received, transmit a registration request for updating a LADN area to the network system (Fig. 6, steps S613 and S614; in response to the UE receiving a PDU establishment reject message, the UE may initiate a registration procedure to obtain updated LADN information – p. [0113]), and 
perform a second PDU session establishment request for the second LADN area (Fig. 6, step S615; the UE sends another PDU Session Request).
But, Lee does not particularly transmit by the UE a registration update request for updating a LADN area to the network system, and receive information on an updated second LADN area as a response to the registration update request.
However, Kim teaches transmitting by the UE a registration update request for updating a LADN area to the network system, and receiving information on an updated second LADN area as a response to the registration update request (p. [0343]-[0345]; the when the UE performs successful re-registration (i.e., registration update), the SMF may provide the UE with LADN information (i.e., updated/second LADN) about LADNs available in the registration area RA in a registration response accept message and may request a PDU session establishment for an available LADN). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Lee with the teachings of Kim, since such a modification would allow the UE to obtain updated/current LADN information that are available in current registration area via registration procedure. 
Regarding claim 9, the combination of Lee and Kim disclose the user equipment of claim 7, Kim discloses wherein the information on the second LADN area is included in a registration update accept message (p. [0343]-[0345]; the when the UE performs successful re-registration (i.e., registration update), the SMF may provide the UE with LADN information (i.e., updated/second LADN) about LADNs available in the registration area RA in a registration response accept message).  
Regarding claim 11,  the combination of Lee and Kim disclose the user equipment of claim 7, in another embodiment Lee discloses wherein the processor receives a Configuration Update Command message from an Access and Mobility Management Function (AMF) node of the network system, wherein the Configuration Update Command is triggered by a request made by a Session Management Function (SMF) node of the network system, and wherein the information on the second LADN area is included in the Configuration 33Attorney Docket No.: 21613-0436US1Client Ref.: BPP2019-0157US; 19ASL243PCO USO1 Update Command (p. [0122]-[0125]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Lee with the teachings of another embodiment of Lee, since such a modification would allow a network function to initiate the update of the LADN information for the UE.
Regarding claim 12, the combination of Lee and Kim disclose the user equipment of claim 7, Lee discloses wherein the network system is a Session Management Function (SMF) node or an Access and Mobility Management Function (AMF) (p. [0118]; the SMF determines a reject of the LADN PDU session request and it transfers to the terminal through the AMF).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. in views of KIM et al. and BILGIC et al. (US 6,097,817).
Regarding claim 2, the combination of Lee and Kim disclose the method of claim 1, but 
does not particularly disclose wherein, in case the Reject message is received, the UE stops/aborts the first PDU session establishment request for the first LADN area.
	However, Bilgic teaches wherein the UE stops/aborts a session establishment in response to receiving a reject message (col. 29, lines 36-40). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Lee and Kim with the teachings of Bilgic, since such a modification would allow the UE to discontinue the session attempt and reserve resources.
Regarding claim 8, the combination of Lee and Kim disclose the user equipment of claim 7, but does not particularly disclose wherein, in case the Reject message is received, the UE stops/aborts the first PDU session establishment request for the first LADN area.
	However, Bilgic teaches wherein the UE stops/aborts a session establishment in response to receiving a reject message (col. 29, lines 36-40). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Lee and Kim with the teachings of Bilgic, since such a modification would allow the UE to discontinue the session attempt and reserve resources.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. in views of KIM et al. and SHAN et al. (US 2019/0174449).
Regarding claim 4, the combination of Lee and Kim disclose the method of claim 1, but does not particularly disclose wherein, in case the Reject message is received, the UE deletes the information on the first LADN area.  
However, Shan teaches wherein, in case the Reject message is received, the UE deletes the information on the first LADN area (P. [0059]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Lee and Kim with the teachings of Shan, in order to remove information about an LADN that is not available for the UE.
Regarding claim 10, the combination of Lee and Kim disclose the user equipment of claim 7, but does not particularly disclose wherein, in case the Reject message is received, the UE deletes the information on the first LADN area.  
However, Shan teaches wherein, in case the Reject message is received, the UE deletes the information on the first LADN area (P. [0059]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Lee and Kim with the teachings of Shan, in order to remove information about an LADN that is not available for the UE.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643